Motion, insofar as it seeks permission to appeal to the Court of Appeals and a stay of all proceedings to enforce the order appealed from pending determination of such *973appeal, granted, without costs, and in all other respects denied. All findings of fact made by the court below have been affirmed, except the following finding, which has been reversed: “ Here there is no evidence whatsoever of the minimal contact with the State.” The following additional facts have been found: Defendant-respondent Darby Corporation had knowledge that the instant tank was constructed for its ultimate consignee, defendant B. Brooke Matlaek, Inc., a Pennsylvania domiciliary, and was intended for use in interstate commerce; the defendant-respondent could be expected reasonably to foresee that its acts, if wrongful, might well have potential consequences in adjoining New York. The following question shall be certified to the Court of Appeals: “Was the Appellate Division correct in reversing, on the law and the facts, the order granting defendant-respondent's motion to set aside the service of the summons and complaint and to dismiss the causes of action alleged in the complaint, and denying such motion1?” Settle order on notice. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.